DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 04/27/2021 has been entered. Claims 7 and 10 have been amended and Claims 8-9 and 11-21 have been canceled. Thus, Claims 7 and 10 are currently pending and are under examination.

Withdrawn/Moot Rejections
	Claim 7 has been amended to comply with the written description and thus the 112(a) rejection has been withdrawn.
	The 112(b) rejection is now moot in view of the cancellation of Claims 12 and 18-20.
	Claim 7 has been amended by incorporating the allowable subject matter of treating the iron salt or cobalt salt with a reducing agent before the cross-coupling reaction. Thus the 103 rejection of the record has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is set forth above, US2017/0159088A1 (US’088 hereinafter, Published Jun. 8, 2017; cited in Office Action 02/10/2021).


    PNG
    media_image1.png
    699
    522
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    77
    512
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    75
    512
    media_image3.png
    Greyscale

	US’088 is silent about the formation of Grignard reagent, however, since the reaction of the reference uses the same starting material, halogen-substituted trifluoromethyl benzene, and magnesium as claimed, the Grignard reagent is necessarily formed in US’088.

However, US’088 fails to teach or suggest that the iron salt is treated with a reducing agent prior to the cross-coupling reaction. Hence, a skilled artisan would not have been motivated to use the teachings of US’088 to arrive at the instantly claimed method for producing cycloalkyl(trifluoromethyl)benzene.

In view of the foregoing, the instant method is deemed novel and unobvious over the closest prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 7 and 10 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622